Memorandum by the Court.
Defendant was convicted of the crime of forgery in the second degree (Penal Law, § 887, subd. 4) after a fair trial and upon evidence clearly adequate to sustain the conviction. The short-form indictment employed conformed to sections 295-b, 295-e and 295-d of the Code of Criminal Procedure and was a sufficient written accusation, as to comply with the requirements of the State Constitution. (People v. Bogdanoff, 254 N. Y. 16.) Absent a demand for the particulars of the crime charged (Code Grim. Pro., § 295-g) no duty devolved upon the District Attorney to furnish them and his failure voluntarily so to do deprived defendant of no constitutional right. (People v. Williams, 7 A D 2d 826.) Judgment affirmed. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.